COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §
                                                       No. 08-16-00320-CR
 RACHEL HANH RODKE,                        §
                                                         Appeal from the
                   Appellant,              §
                                                    County Criminal Court No. 4
 v.                                        §
                                                     of El Paso County, Texas
 THE STATE OF TEXAS,                       §
                                                       (TC# 20150C06433)
                   State.                  §

                                                §

                                           ORDER

        The clerk’s record was filed in this office on January 27, 2017, and upon further review,
it appears that the Trial Court Certification of Defendant’s Right of Appeal does not indicate
whether or not the defendant has the right to appeal.
        Therefore, the Court ORDERS that the Honorable Jesus Herrera, Judge for County
Criminal Court No. 4 of El Paso County, Texas, enter an amended Trial Court Certification of
Defendant’s Right of Appeal. The amended Trial Court Certification of Defendant’s Right of
Appeal shall be filed with the County Clerk of El Paso County, Texas, and the County Clerk
shall prepare a supplemental clerk’s record which will include the amended Trial Court
Certification of Defendant’s Right of Appeal and file it with this Court on or before February 9,
2017.
        IT IS SO ORDERED this 30th day of January, 2017.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.